DETAILED ACTION
Continued Prosecution Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/06/2020 has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-21 are presented for examination.

Claim Interpretation 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “calculation unit” in claims 1, 2, 5-7, 9 and 21; “control unit” in claims 1-4, 9 and 21; and “determination unit” in Claims 1 and 21, have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder “means for” coupled with functional language without reciting sufficient structure to achieve the function.   

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 1-21  are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the closest prior art, Simaan et al. (US 2014/0330432) teaches a continuum robot control system for controlling a continuum robot (see Para. [0003], discloses “The present invention relates to systems and methods of controlling the position and pose of multi-segment continuum robots”, and/or see Fig. 1, Para. [0068], discloses “a multiple-segment continuum robot 100 with multiple back-bone structures [construed as continuum robot control system] to control the movement and position of the continuum robot 100”), the continuum robot includes a curvable portion (see Fig. 1, Para. [0068], “segments 101 and/or segment 102, and/or 103”, and/or see Fig. 2, “segment 101”, which is construed as curvature potion as claimed) including:
a plurality of wires extending through a reference surface (see Fig. 2, Para. [0069], discloses “back-bone 121, “The continuum robot 100 includes a single central back-bone 121 and multiple secondary back-bones 123”, wherein back-bones 121, 123 are construed as plurality of wires, which are extending from base disc 125 [wherein the surface of the disc 125 is construed as reference surface as claimed]. Additionally, see Para. [0070], Fig. 2, “Each disc in this example also includes a plurality of holes 135 positioned around the circumference of the disc. The secondary backbones 123 extend through these holes 135”); 
a first wire guide to which the plurality of wires are fixed and configured to guide the plurality of wires (see Fig. 2, Para. [0069]-[0070], discloses “plurality of spacer discs including discs 125, 129 and 125”, wherein the discs 127 is construed as first wire guide as claimed  that guides multiple secondary back-bones 123. Furthermore, Para. [0069], discloses “The end disc 127 is attached to all of the back-bones 121, 123”, hence back-bones 121, 123 [i.e., the plurality of wires] are fixed with disc 127 [i.e., first wire guide], same as claimed); and
a second wire guide to which a part of the plurality of wires are fixed and configured to guide the plurality of wires (see Fig. 2, Para. [0069], discloses “plurality of spacer discs 129 are positioned between the base disc 125 and the end disc 127”, wherein the disc 129, nearest to the base disk 125 is construed as second wire guide, which guides multiple secondary back-bones 123, same as claimed), the second wire guide being provided between the reference surface and the first wire see Fig. 2, discloses “spacer 129 [i.e., second wire guide] is placed between disc 125 [wherein the surface of disc 125 is construed as reference surface] and disc 127 [construed as first wire guide]”),
the curvable portion being curvable by driving one or more of the plurality of wires (see Para. [0069], Fig. 2, discloses “two degrees of freedom (DoF) per segment are controlled by pushing and pulling [i.e., driving] on the secondary backbones 123 [i.e., plurality of wires] to bend the segment [i.e., curvable portion as claimed] in a circular arc”, same as claimed),
the continuum robot control system (see Fig. 1, Para. [0068], discloses “a multiple-segment continuum robot 100 with multiple back-bone structures [construed as continuum robot control system]) comprising:
a calculation unit, configured to calculate a drive displacement amount (see Para. Para. [0178], “a theoretical kinematics model and a model-based actuation compensation to compute desired joint variables [i.e., drive displacement amount], and/or see Para. [0253], discloses “recording the displacement of each point”); and a control unit configured to control drive of the one or more of the plurality of wires (see Para. [0071], Figs. 3-3, discloses “the actuators 307, 309, 311 [construed as control unit] each push and pull on one of the secondary backbones 123 [construed as plurality of wires] of the continuum robot 100 to adjust the position and pose of the continuum robot 100”), 
In the same field of endeavor, Simaan et al. (US 2013/0090763) teaches, “calculate a drive displacement amount of the one or more of the plurality of wires and distance information (see Para. [0034], “the displacement of each backbone can also be measured. The displacement is the distance each backbone is moved. For example, if the actuation slider 186 pushes the backbone one centimeter, then the displacement is one centimeter. The displacement can be measured, for example, by the controller/processing unit 190, which records the amount the actuation slider 186 is moved. This can entail the controller/processing unit 190 tracking movement instructions sent to an actuation device 196 and calculating the distance the actuation slider 186 is moved”).
However, the closest prior arts, Simaan et al. (US 2014/0330432) and Simaan et al. (US 2013/0090763) fails to suggest, disclose or teach individually or in combination to render obvious limitations of the claim, such as “calculate, from input of a target curve angle and a target rotation angle, a drive displacement amount of the one or more of the plurality of wires and distance information, the target curve angle being a target value of a curve angle of the curvable portion, the target rotation angle being a target value of a rotation angle of the curvable portion, the distance information indicating a distance between a proximal end, which is one of end portions of the second wire guide that is closer to the reference surface, and the reference surface; and wherein the control unit includes a determination unit configured to determine, based on the distance information, whether to drive the one or more of the plurality of wires by the drive displacement amount calculated along with the distance information by the calculation unit” and in combination with other limitations of the claim.  
Therefore, Claim 1 is considered novel and non-obvious and is therefore allowed. Claims 2-11 depend either directly or indirectly upon independent claim 1; therefore, these claims are also allowed by virtue of their dependencies.

Regarding Claim 12, the closest prior art, Simaan et al. (US 2014/0330432) teaches a continuum robot control method for controlling a continuum robot (see Para. [0003], discloses “The present invention relates to systems and methods of controlling the position and pose of multi-segment continuum robots”, and/or see Fig. 1, Para. [0068], discloses “a multiple-segment continuum robot 100 with multiple back-bone structures to control the movement and position of the continuum robot 100”), the continuum robot including a curvable portion (see Fig. 1, Para. [0068], “segments 101 and/or segment 102, and/or 103”, and/or see Fig. 2, “segment 101”, which is construed as curvature potion as claimed) including:
a plurality of wires extending through a reference surface (see Fig. 2, Para. [0069], discloses “back-bone 121, “The continuum robot 100 includes a single central back-bone 121 and multiple secondary back-bones 123”, wherein back-bones 121, 123 are construed as plurality of wires, which are extending from base disc 125 [wherein the surface of the disc 125 is construed as reference surface as claimed]. Additionally, see Para. [0070], Fig. 2, “Each disc in this example also includes a plurality of holes 135 positioned around the circumference of the disc. The secondary backbones 123 extend through these holes 135”); 
a first wire guide to which the plurality of wires are fixed and configured to guide the plurality of wires (see Fig. 2, Para. [0069]-[0070], discloses “plurality of spacer discs including discs 125, 129 and 125”, wherein the discs 127 is construed as first wire guide as claimed  that guides multiple secondary back-bones 123. Furthermore, Para. [0069], discloses “The end disc 127 is attached to all of the back-bones 121, 123”, hence back-bones 121, 123 [i.e., the plurality of wires] are fixed with disc 127 [i.e., first wire guide], same as claimed); and
a second wire guide to which a part of the plurality of wires are fixed and configured to guide the plurality of wires (see Fig. 2, Para. [0069], discloses “plurality of spacer discs 129 are positioned between the base disc 125 and the end disc 127”, wherein the disc 129, nearest to the base disk 125 is construed as second wire guide, which guides multiple secondary back-bones 123, same as claimed), the second wire guide being provided between the reference surface and the first wire guide (see Fig. 2, discloses “spacer 129 [i.e., second wire guide] is placed between disc 125 [wherein the surface of disc 125 is construed as reference surface] and disc 127 [construed as first wire guide]”),
the curvable portion being curvable by driving one or more of the plurality of wires (see Para. [0069], Fig. 2, discloses “two degrees of freedom (DoF) per segment are controlled by pushing and pulling [i.e., driving] on the secondary backbones 123 [i.e., plurality of wires] to bend the segment [i.e., curvable portion as claimed] in a circular arc”, same as claimed),
the continuum robot control method (see Fig. 1, Para. [0068], discloses “a multiple-segment continuum robot 100 with multiple back-bone structures) comprising:
calculating a drive displacement amount (see Para. Para. [0178], “a theoretical kinematics model and a model-based actuation compensation to compute desired joint variables [i.e., drive displacement amount], and/or see Para. [0253], discloses “recording the displacement of each point”); 
see Para. Para. [0178], “a theoretical kinematics model and a model-based actuation compensation to compute desired joint variables [i.e., drive displacement amount], and/or see Para. [0253], discloses “recording the displacement of each point”. Additionally, see Para. [0071], Figs. 3-3, discloses “the actuators 307, 309, 311 [construed as control unit] each push and pull on one of the secondary backbones 123 [construed as plurality of wires] of the continuum robot 100 to adjust the position and pose of the continuum robot 100”. The examiner notes that the prior art, Simaan et al. (US 2014/0330432) discloses the general conditions of the claimed invention), 
In the same field of endeavor, Simaan et al. (US 2013/0090763) teaches, “calculate a drive displacement amount of the one or more of the plurality of wires and distance information (see Para. [0034], “the displacement of each backbone can also be measured. The displacement is the distance each backbone is moved. For example, if the actuation slider 186 pushes the backbone one centimeter, then the displacement is one centimeter. The displacement can be measured, for example, by the controller/processing unit 190, which records the amount the actuation slider 186 is moved. This can entail the controller/processing unit 190 tracking movement instructions sent to an actuation device 196 and calculating the distance the actuation slider 186 is moved”).
However, the closest prior arts, Simaan et al. (US 2014/0330432) and Simaan et al. (US 2013/0090763) fails to suggest, disclose or teach individually or in combination to render obvious limitations of the claim, such as “calculating, from input of a target and in combination with other limitations of the claim.  
Therefore, Claim 12 is considered novel and non-obvious and is therefore allowed. Claims 13-20 depend either directly or indirectly upon independent claim 12; therefore, these claims are also allowed by virtue of their dependencies. 

Regarding Claim 21, the closest prior art, Simaan et al. (US 2014/0330432) teaches a continuum robot control system for controlling a continuum robot (see Para. [0003], discloses “The present invention relates to systems and methods of controlling the position and pose of multi-segment continuum robots”, and/or see Fig. 1, Para. [0068], discloses “a multiple-segment continuum robot 100 with multiple back-bone structures [construed as continuum robot control system] to control the movement and position of the continuum robot 100”), the continuum robot includes a curvable portion (see Fig. 1, Para. [0068], “segments 101 and/or segment 102, and/or 103”, and/or see Fig. 2, “segment 101”, which is construed as curvature potion as claimed) including:
see Fig. 2, Para. [0069], discloses “back-bone 121, “The continuum robot 100 includes a single central back-bone 121 and multiple secondary back-bones 123”, wherein back-bones 121, 123 are construed as plurality of wires, which are extending from base disc 125 [wherein the surface of the disc 125 is construed as reference surface as claimed]. Additionally, see Para. [0070], Fig. 2, “Each disc in this example also includes a plurality of holes 135 positioned around the circumference of the disc. The secondary backbones 123 extend through these holes 135”); 
a first wire guide to which the plurality of wires are fixed and configured to guide the plurality of wires (see Fig. 2, Para. [0069]-[0070], discloses “plurality of spacer discs including discs 125, 129 and 125”, wherein the discs 127 is construed as first wire guide as claimed  that guides multiple secondary back-bones 123. Furthermore, Para. [0069], discloses “The end disc 127 is attached to all of the back-bones 121, 123”, hence back-bones 121, 123 [i.e., the plurality of wires] are fixed with disc 127 [i.e., first wire guide], same as claimed); and
a second wire guide configured to guide the plurality of wires (see Fig. 2, Para. [0069], discloses “plurality of spacer discs 129 are positioned between the base disc 125 and the end disc 127”, wherein the disc 129, nearest to the base disk 125 is construed as second wire guide, which guides multiple secondary back-bones 123, same as claimed), the second wire guide being provided between the reference surface and the first wire guide (see Fig. 2, discloses “spacer 129 [i.e., second wire guide] is placed between disc 125 [wherein the surface of disc 125 is construed as reference surface] and disc 127 [construed as first wire guide]”),
see Para. [0069], Fig. 2, discloses “two degrees of freedom (DoF) per segment are controlled by pushing and pulling [i.e., driving] on the secondary backbones 123 [i.e., plurality of wires] to bend the segment [i.e., curvable portion as claimed] in a circular arc”, same as claimed),
the continuum robot control system (see Fig. 1, Para. [0068], discloses “a multiple-segment continuum robot 100 with multiple back-bone structures [construed as continuum robot control system]) comprising:
a calculation unit, configured to calculate a drive displacement amount (see Para. Para. [0178], “a theoretical kinematics model and a model-based actuation compensation to compute desired joint variables [i.e., drive displacement amount], and/or see Para. [0253], discloses “recording the displacement of each point”); and a control unit configured to control drive of the one or more of the plurality of wires (see Para. [0071], Figs. 3-3, discloses “the actuators 307, 309, 311 [construed as control unit] each push and pull on one of the secondary backbones 123 [construed as plurality of wires] of the continuum robot 100 to adjust the position and pose of the continuum robot 100”), 
In the same field of endeavor, Simaan et al. (US 2013/0090763) teaches, “calculate a drive displacement amount of the one or more of the plurality of wires and distance information (see Para. [0034], “the displacement of each backbone can also be measured. The displacement is the distance each backbone is moved. For example, if the actuation slider 186 pushes the backbone one centimeter, then the displacement is one centimeter. The displacement can be measured, for example, by the controller/processing unit 190, which records the amount the actuation slider 186 is moved. This can entail the controller/processing unit 190 tracking movement instructions sent to an actuation device 196 and calculating the distance the actuation slider 186 is moved”).
However, the closest prior arts, Simaan et al. (US 2014/0330432) and Simaan et al. (US 2013/0090763) fails to suggest, disclose or teach individually or in combination to render obvious limitations of the claim, such as “calculate, from input of a target curve angle and a target rotation angle, a drive displacement amount of the one or more of the plurality of wires and distance information, the target curve angle being a target value of a curve angle of the curvable portion, the target rotation angle being a target value of a rotation angle of the curvable portion, the distance information indicating a distance between a proximal end, which is one of end portions of the second wire guide that is closer to the reference surface, and the reference surface; and wherein the control unit includes a determination unit configured to determine, based on the distance information, whether to drive the one or more of the plurality of wires by the drive displacement amount calculated along with the distance information by the calculation unit” and in combination with other limitations of the claim.  
Therefore, Claim 21 is considered novel and non-obvious and is therefore allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to B M M HANNAN whose telephone number is (571)270-0237.  The examiner can normally be reached on MONDAY-FRIDAY at 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi H. Tran can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



/B M M HANNAN/Examiner, Art Unit 3664